Exhibit 10.1


[lin8kx5x1.jpg]

___________________

Stock Option Agreement


To: ____________,


On _______________, you were awarded an option to purchase__________shares (this
“Option”) of the common stock $.01 par value per share (the “Shares”) of Linens
’n Things, Inc. (the “Company”) pursuant to the Company’s New Hire Authorization
(the “Plan”).

By signing a copy of this Stock Option Agreement (this “Agreement”), you hereby
agree to the following terms and conditions:

     1.     Incorporation by Reference of Plan. The provisions of the Plan are
incorporated by reference herein and shall govern as to all matters not
expressly provided for in this Agreement. Terms not defined in this Agreement
have the meanings set forth in the Plan. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall govern.

     2.     Option Exercise Price. The option exercise price of the
__________shares awarded to you is $________ per share, based on the “Fair
Market Value*” as of _________________.

     3.     Vesting. Options vest and are exercisable on and after
_________________, provided however that shares of common stock acquired on
exercise of this Option (“Option Shares”) may not be sold or otherwise disposed
of except in one-third increments if, and at such point, over ten days (which
need not be consecutive) in an established period of thirty days, the fair
market value of Company common stock is at, or above, $_____, $_____, and
$_____, respectively. 100% of the Option Shares may be sold or otherwise
disposed of beginning on and after _________________, except as provided
elsewhere in this Agreement. The options expire on _________________, unless
earlier terminated under this Agreement.

  Percentage Of Option Shares   NYSE Fair Market Value    Which May Be Sold or
Disposed of   of LNT Shares      33.34 %   $_____    33.33 %   $_____    33.33 %
  $_____ 

 

--------------------------------------------------------------------------------

     4.    Vesting on Death or Retirement.

            (a)     Upon your death,

                        (i) this Option shall vest and remain exercisable, and
may be exercised, only for a period of one year after the date of your death,
and

                        (ii) all Option Shares, whenever acquired, may be sold
or disposed of without regard to the schedule contained in Section 3 of this
Agreement after the date of your death.

            (b)     Upon your “Retirement,” you will continue to be entitled to
exercise this Option and to sell or dispose of Option Shares in accordance with
the same schedule as provided in Section 3, as if you continued to be an
employee of the Company. For the purposes of this Agreement, “Retirement” shall
mean termination of employment with the Company at or after the earlier of (i)
age 55 and 15 years of service with the Company or (ii) age 60.

     5.     Termination of Employment. Upon the termination of your employment
by the Company by reason other than by your death or Retirement, you will be
entitled to sell or dispose of only the percentage of Option Shares which you
had the right to sell or dispose of under Section 3 as of your termination date
and the balance of any Option Shares, whenever acquired in accordance with the
terms of this Agreement, may only be sold or disposed of on or after
___________. In addition, the following restrictions shall apply:

            (a)     If your employment by the Company is terminated by the
Company for “Cause” (as defined below), or if you resign from your employment
with the Company (other than for “Good Reason” as defined in and if expressly
permitted by any employment agreement between you and the Company), no portion
of this Option shall be further exercisable on or after such termination date.

            (b)     If your employment is terminated by the Company for any
reason other than “Cause”, or if you terminate your employment for “Good Reason”
as defined in and if expressly permitted by any employment agreement between you
and the Company, this Option shall continue to be outstanding for a period of 90
days following such termination date.

            (c)     For the purposes of the Agreement, “Cause” shall mean **[(i)
engaging in gross misconduct, fraud, dishonesty, gross negligence or gross
insubordination, (ii) willful misconduct, (iii) an indictment (or similar
criminal proceeding) being brought against you for the alleged commission of
felony, (iv) becoming subject to a judgment, order, consent decree, consent
order, ruling or finding in connection with any federal or state government
proceeding, including without limitation, an enforcement, cease and desist,
inquiry or other proceeding before the Securities and Exchange Commission, in
which you are sanctioned (whether or not denying or admitting the underlying
violation or liability) for any violation of the securities laws and/or enjoined
from any future violation of the securities laws; or (v)]** **[“cause” as
defined in your employment agreement with the Company, if applicable.]**

--------------------------------------------------------------------------------

            For purposes of this Agreement and for purposes of any other prior
or future award agreement providing for the grant of stock options or restricted
stock units or other equity awards by the Company, termination of employment by
the Company for any reason other than “Cause” includes any Constructive
Termination Without Cause if and to the extent defined in and permitted by any
employment agreement between you and the Company [as well as any termination of
employment by you in the period following a Change in Control if and to the
extent expressly permitted in any employment agreement between you and the
Company]. “Good Reason” means a Constructive Termination Without Cause as
defined in any employment agreement between you and the Company.

     6.     Expiration of Options. Notwithstanding anything to the contrary set
forth in Sections 3, 4, 5 of this Agreement, under no circumstances shall this
Option be exercisable after ____________ or such shorter period as is prescribed
in the Plan or this Agreement.

     7.    Designated Beneficiary. You may designate a Beneficiary who will have
the right to exercise this Option after your death according to the terms and
conditions of this Agreement and the Plan. The form which may be used for this
purpose is attached to this Agreement. If you do not designate a Beneficiary by
completing the attached form and returning it to the Company, the Company will
automatically provide such right to exercise to your estate.

    8.     Exercise. This Option shall be exercised by notice to the Company,
accompanied by

            (i) full payment in cash or check, or

            (ii) an election to exercise this Option by means of a “cashless
exercise,” so long as you have the right at the time to sell and dispose of the
Option Shares which are the subject of such cashless existence. The procedure
and form for any such permitted “cashless exercise” will be provided to you.
However, any “cashless exercise” is subject to the insider trading rules under
the federal securities laws.

You are prohibited by the federal securities laws from selling or otherwise
trading in any of the Company’s common stock at a time when you are in
possession of material information which has not been publicly disclosed. You
also agree that you will be subject to the Company’s “black-out” policy and to
the Company’s “blackout” periods during the term of your employment with the
Company and for three (3) months following any termination of employment for any
reason.

    9.     Rights as a Shareholder. You shall have no rights as a shareholder
with respect to any shares which may be purchased by exercise of this Option
unless and until a certificate representing such shares is duly issued and
delivered to you. No adjustment shall be made for dividends or other rights for
which the record date is prior to the date such stock certificate is issued
except as may be determined in accordance with Section 12(c) of the Plan.

    10.     Withholding Taxes. The Company’s obligation to deliver shares upon
the exercise of this Option shall be subject to your satisfaction of all
applicable federal, state and local income tax, employment tax and withholding
requirements.

--------------------------------------------------------------------------------

    11.     Restrictions on Transfer; Restrictive Legends, Stop-Transfer Orders.

            (a)     This Option shall not be transferred, assigned, pledged or
hypothecated and shall not be subject to execution, attachment or similar
process. In the event the terms of this paragraph are not complied with by you
or if this Option is subject to execution, attachment or similar process, this
Option shall immediately become null and void.

             In addition, during any such period as Option Shares may not be
sold or otherwise disposed of under this Agreement, those Option Shares shall
not be sold, transferred, assigned, pledged, hypothecated or otherwise disposed
of. In the event the terms of this paragraph are not complied with or if any
such Option Shares so restricted are subject to execution, attachment or similar
process, any such transfer shall be null and void.

            (b)     You understand and agree that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Option Shares
together with any other legends that may be required by the Company or by
applicable state or federal securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, AS SET FORTH IN THE STOCK OPTION AGREEMENT BETWEEN THE ISSUER AND
___________, DATED ___________, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL
OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF
THESE SHARES.

 

           (c)     Stop-Transfer Notices. You agree that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

     12.     Anti-Dilution Provisions. If prior to expiration of this Option,
there shall occur any change in the outstanding shares of the Company’s common
stock by reason of any stock dividend, stock split, combination or exchange of
such shares of common stock, merger, consolidation, recapitalization,
reorganization, liquidation, dissolution, or similar event, and as often as the
same shall occur, then the kind and number of shares subject to this Option, or
the purchase price per share of such common stock, or both, may be adjusted by
the Compensation Committee of the Board of Directors (the “Committee”) in such
manner as it may deem equitable, the determination of which shall be binding and
conclusive. Failure of the Committee to provide for any such adjustment shall be
conclusive evidence that no adjustment is required.

     13.     Acceptance of Provisions. The execution of this Agreement by you
shall constitute your acceptance of and agreement to all of the terms and
conditions of the Plan and this Agreement.

     14.     Change in Control. Option Shares may be sold or disposed of at and
following the consummation of a Change in Control (as such term is defined in
the Plan).

     15.     Confidentiality and Restrictive Covenant Provisions. In
consideration of the grant of stock options to you and the compensation now and
hereafter paid to you, you hereby acknowledge and agree as follows:

--------------------------------------------------------------------------------

(a)      Confidentiality     (i)      You are aware that the Company owns
proprietary and confidential information and materials covering or related to
the Company’s finances, business and operations which from time to time may be
disclosed to you or to which you may obtain access or develop or create on
behalf of the Company. Such information and materials may include, but are not
limited to, sales information, plans and projections, trade secrets, marketing
plans, product plans, margin information, vendor compensation, store plans and
information, pricing techniques and plans, training programs, strategies,
statistical data, forecasts, replenishment programs and systems and other
information concerning the Company and its past, present or future operations,
financing, sales, marketing or business (collectively “Confidential
Information”). Confidential Information does not include information which is or
becomes known generally by the public other than through your breach of this
Agreement. You acknowledge the confidential and secret character of the
Confidential Information and agree that the Confidential Information is the
sole, exclusive and extremely valuable property of the Company which gives the
Company an advantage over its competitors and is critical to the success of the
Company and its business.     (ii)      All Confidential Information is the
property of the Company and neither your employment nor the disclosure of such
information to you should be construed to grant any right, license or
authorization to you to use the Confidential Information except in connection
with the performance by you of the services for which you are employed by the
Company. You will not during your employment by the Company or at any time
thereafter exploit, reproduce or use for yourself or any third parties, or
divulge or convey to any third parties, any Confidential Information except to
the extent that Confidential Information shall be required to be used and/or
divulged in order to enable you to perform in the ordinary course the services
for which you are then currently employed by the Company.     (iii)      You
will comply with all regulations established by the Company to maintain the
confidentiality of the Confidential Information and will not remove Confidential
Information from your place of employment without the express consent of the
Company.     (iv)      On termination of your employment with the Company or at
any other time as the Company may request, you shall end all use of any
Confidential Information and return to the Company all originals and copies of
any Confidential Information then in or thereafter coming into your possession
(in whatever form and however such Confidential Information might be obtained or
recorded). You shall not thereafter retain a copy of any such Confidential
Information.  

--------------------------------------------------------------------------------

    (b)      Restrictive Covenant     (i)      During your employment by the
Company and for a period of two (2) years thereafter (the “Restriction Period”),
you will not, alone or with others, directly or indirectly, induce or attempt to
induce any person who, during the term of your employment with the Company, was
an employee or representative of the Company, to terminate his or her employment
or relationship with the Company or to violate the terms of any agreement
between such employee or representative and the Company, or hire or attempt to
hire any employee of the Company within one hundred eighty (180) after the
termination of such employee’s relationship with the Company.     (ii)     
During your employment by the Company and for a period of two (2) years
thereafter, you will not accept any employment or related position, or act as a
consultant (either directly or indirectly) with the following competitors of the
Company: _______________ . In the case of a termination of employment by the
Company for any other reason than by “Cause” (as defined in Section 5(b)), the
Restriction Period shall terminate immediately upon the employee’s termination
of employment.         For purposes of any prior award agreement providing for
the grant of stock options, restricted stock units or other equity awards by the
Company, the “Restriction Period” for any restrictive covenant included in such
equity award agreement shall terminate immediately upon the employee’s
termination of employment by the Company for any reason other than “Cause” (as
such term is defined in Section 5(c) above).     (iii)      You agree that the
above restrictions are reasonable and necessary in light of your position and
responsibilities with the Company.   (c) Remedies     (i)      You acknowledge
that the Company will not have an adequate remedy at law for your breach of any
provision of this Section 15. You consent to the entry of injunctive or other
appropriate equitable relief against you with respect to any such breach
(without proof of monetary or immediate damage and without any bond or other
security being required), in addition to any other remedies which might be
available to the Company at law or in equity.     (ii)      Upon your breach of
this Section 15, (a) all outstanding options granted to you to purchase common
stock of the Company, whether granted pursuant to this Agreement or    

--------------------------------------------------------------------------------

    any earlier agreement regardless of whether vested or not vested in whole or
in part, shall be cancelled and/or (b) if such conduct or activity occurs within
two years following the exercise of any such option, you shall be required to
repay to the Company any gain realized upon the exercise of such option (with
such gain valued as of the date of exercise). Any repayment obligation may be
satisfied in the Company’s common stock or cash or a combination thereof (based
upon the fair market value of common stock on the day prior to the date of
payment) and the Committee or the Board is hereby permitted and expressly
authorized by you to offset against any future payments owed by the Company or
of its subsidiaries to you (including any salary, bonus, severance or other
compensation) to satisfy the repayment obligation. The determination of whether
you have breached this Section 15 shall be determined by the Committee or the
Board in good faith. This Section 15 shall have no application following a
termination of employment following a Change in Control (as defined in the
Plan).         (iii) You agree to reimburse the Company for all costs and
expenses (including, without limitation, court costs and the reasonable fees and
expenses of attorneys) incurred by the Company in connection with any action by
the Company seeking to enforce this Section 15 if and to the extent the Company
is determined by a court of competent jurisdiction to have prevailed on the
merits in such action.       For purposes of any prior award agreement providing
for the grant of stock options, restricted stock units or other equity awards by
the Company, the condition to such reimbursement of costs and expenses that the
Company must have been determined by a court of competent jurisdiction to have
prevailed on the merits on such action shall also apply to all such prior equity
award agreements.         (iv) If any court of competent jurisdiction determines
that any provision of this Section 15, as written, is too broad in scope or
duration to be enforceable, such provision should be narrowed in scope and
duration to the extent (and only to such extent) necessary to make such
provision enforceable. The invalidity or unenforceability of any provision or
provisions of this Section 15 shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.  

     16.     Venue and Jurisdiction; Waiver of Jury Trial. Any claim brought by
you arising out of or in connection with this Agreement or the Plan (as
incorporated herein by reference), the subject matter thereof, or the
performance or non-performance of any obligation thereunder (other than a
counterclaim maintained by you in an action originally brought by the Company),
shall be brought in either the state or federal courts located in the State of
New Jersey. You hereby irrevocably submit to the jurisdiction of each of the
state or federal courts located in the State of New Jersey for the

--------------------------------------------------------------------------------

purposes of any suit, civil action or other proceeding ("Suit") arising out of
or in connection with this Agreement or the Plan, the subject matter thereof, or
the performance or non-performance of any obligation thereunder. You hereby
waive and agree not to assert by way of motion, as a defense or otherwise in any
such Suit, any claim that you are not subject to the jurisdiction of the state
or federal courts located in the State of New Jersey, that such Suit is brought
in an inconvenient forum, or that the venue of such Suit is improper. You hereby
consent to service of process by first-class mail with respect to any action
brought by the Company against you arising out of or in connection with this
Agreement or the Plan.

YOU HEREBY WAIVE ANY TRIAL BY JURY WITH RESPECT TO ANY CLAIM ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR THE PLAN, THE SUBJECT MATTER THEREOF, OR
THE PERFORMANCE OR NON-PERFORMANCE OF ANY OBLIGATION THEREUNDER.

     17.     Miscellaneous. This Agreement and the Plan contain a complete
statement of all the arrangements between the parties with respect to their
subject matter, and this Agreement cannot be changed except in a writing
executed by both parties. However, if and to the extent that the terms of any
employment agreement between you and the Company as then in effect modify this
Agreement, then while such employment agreement is then in effect, the terms of
such employment agreement shall control as between the employment agreement and
this Agreement. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey. The headings in this Agreement are solely
for the convenience of reference and shall not affect its meaning or
interpretation.

Please indicate your acceptance of the foregoing terms and conditions by signing
a copy of this Agreement and returning it to the Company to the attention of the
Compensation Department.

Linens ’n Things, Inc.   Employee:             By:________________________   
________________________        Name: Brian D. Silva          Title:   Senior
Vice President, Human                    Resources, Administration              
     and Corporate Secretary        Date: ______________________    Date:
______________________ 

 

--------------------------------------------------------------------------------

[lin8kx13x1.jpg]

STOCK OPTION PLAN


DESIGNATED BENEFICIARY FORM


I, _____________________________, hereby appoint the following individual to act
as my designated “Beneficiary*” pursuant to Linens ’n Things, Inc. New Hire
Authorization (the “Plan”), and also applicable to any other option plans
maintained by the Company.

______________________________________
(Name of Designated Beneficiary)

______________________________________
(Street Address)

______________________________________
(City, State and Zip Code)

______________________________________
(Telephone Number)

______________________________________
(Social Security Number)


I understand that after my death, the above-named individual may exercise
Options granted to me under the Plans only to the extent that such Options are
exercisable according to the terms and conditions of the Plans and all
previously issued Linens ’n Things, Inc. Stock Option Agreements.
 

______________________
(Date)


 

______________________
(Signature of Employee)

 

* To designate more than one beneficiary, copy this page and fill out one page
for each beneficiary. Next to the name of each beneficiary, note the percentage
of the options, which such beneficiary will be entitled to exercise.

 

--------------------------------------------------------------------------------